Title: To James Madison from William C. C. Claiborne, 24 November 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 November 1802, “Near Natchez.” Encloses a duplicate [not found] of his 5 Nov. letter, having discovered an omission of a few words in the third inquiry regarding claims derived under the British and Spanish governments previous to the treaty of 1795 and unsettled at the date of the treaty. “After the word Settlement these words should have been inserted, ‘within the ceded Territory.’” Has not yet received the return of claims in Washington County.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:232–33.


